 

Exhibit 10.1

 



EXCLUSIVE TECHNOLOGY MARKETING AND LICENSE AGREEMENT

 

THIS EXCLUSIVE TECHNOLOGY MARKETING AND LICENSE AGREEMENT is made as of April
21, 2020 by and between SOFT TECH DEVELOPMENT CORP, a Florida corporation,
having its principal executive office at 4231 Walnut Bend, Jacksonville, FL
32257 (“LICENSOR”), and WEBSTAR TECHNOLOGY GROUP, INC., a corporation organized
under the laws of Wyoming and having a place of business at 4231 Walnut Bend,
Jacksonville, FL 32257 (“LICENSEE”) (collectively the “PARTIES”).

 

BACKGROUND

 

A. LICENSOR is engaged in the business of designing and developing systems and
products and has, over the years, acquired, licensed and developed substantial
and valuable technical knowledge, know-how, and experience in the design and
development of such systems and products, which it owns or licenses, as
described in SCHEDULE A attached hereto and incorporated by reference, (the
“LICENSOR’S Technology”); and

 

B. LICENSEE desires to utilize the LICENSOR’S Technology in the sale and/or
licensing of the current and future software products as further described
herein, including those listed in the attached SCHEDULE A (the “Licensed
Products”); and

 

C. LICENSEE has represented that it has the ability to sell, license, market,
and distribute the Licensed Products in the jurisdictions identified in SCHEDULE
A attached hereto and incorporated by reference (the “Territory”);

 

D. LICENSOR is desirous to appoint LICENSEE as its exclusive licensee to sell,
license, market, and distribute the Licensed Products in the Territory, and
LICENSEE desires to accept such appointment; and

 

E. LICENSOR and LICENSEE believe it is in their mutual interest and desire to
enter into an agreement whereby LICENSEE will use the LICENSOR’S Technology in
the sale and licensing of the Licensed Products pursuant to the terms and
conditions hereinafter provided.

 

THEREFORE, in consideration of the premises and the mutual covenants of this
Agreement, the PARTIES hereto agree as follows:

 

1. EXCLUSIVE LICENSE

 

A. Grant of Exclusive License: Subject to the further terms of this Agreement,
LICENSOR hereby grants to LICENSEE, for the Term of this Agreement as defined
herein below, an exclusive, non-assignable (except as provided or permitted
herein), right and license to use any and all LICENSOR’s Technology in order to
make, have made, use, sell, market, resell, license and distribute
(collectively, “Distribute”) the Licensed Products using or incorporating
LICENSOR’s Technology in the Territory through any and all channels of
distribution, including but not limited to the retail distribution marketplace
for Distribution to consumers residing in the Territory, and Distribution to
business, commercial distribution, distribution to OEM’s and/or other
transactions.

 



 Page 1 of 13 

 

 

B. LICENSEE’S Option to Broker Sale of Technology. During the term of this
agreement, LICENSOR hereby grants LICENSEE the right to act as a broker in
connection with an outright or absolute sale and transfer (i.e., not a license)
of any or all of LICENSOR’S Technology underlying existing and/or future
products using or incorporating LICENSOR’s Technology, including Gigabyte
Slayer™ Software and the WARP-G™ Software, to third parties, provided that
LICENSEE is not in breach hereof and LICENSOR provides written approval of the
sale. LICENSOR agrees to enter into good faith negotiations to sell LICENSOR’S
Technology and shall not unreasonably withhold or delay approval of the terms of
a definitive agreement. The compensation to the PARTIES shall be via a 50/50
split of the proceeds of sale (50% to LICENSOR and 50% to LICENSEE) payable at
closing of the sale transaction.

 

C. It is expressly understood and agreed that LICENSOR hereby retains all rights
not expressly granted hereunder. It is expressly understood by the Parties
hereto that this Agreement only enables LICENSEE to utilize LICENSOR’S
underlying technology in the Distribution of the Licensed Products. LICENSOR
retains full and sole ownership of all underlying technologies including those
designated as “LICENSOR’S Technology”.

 

D. LICENSEE shall not have the right to appoint sub-licensees or
sub-distributors without the prior express written approval by LICENSOR, which
approval shall not be unreasonably withheld or delayed, of each such
sub-licensee, sub-distributor or sales representative.

 

E. LICENSEE shall not Distribute software or any products or services that are
confusingly or substantially similar or directly competitive with the Licensed
Products in any jurisdiction in or outside the Territory.

 

F. Each party hereto shall have the right to use the other’s trade names and any
trademarks and service marks (collectively “Trademarks”) associated with them,
their products or services, to identify the origin of the Licensed Products or
distribution services in advertising and promotional materials. Each party shall
comply with all reasonable trademark usage guidelines or instructions of the
other party with respect to the other party’s Trademarks.

 

2. TERM

 

This Agreement shall be effective as of the date of execution by both PARTIES
and shall extend for the period set forth in SCHEDULE A (the “Term”).

 

3. COMPENSATION

 

A. In consideration for the licenses granted hereunder, LICENSEE agrees to pay
to LICENSOR the royalty recited in SCHEDULE A (the “Royalty”) based on
LICENSEE’S Net Sales of the Licensed Products.

 



 Page 2 of 13 

 

 

B. LICENSEE shall pay LICENSOR a contingent licensing fee (the “Contingent
Licensing Fee”) as set forth in Schedule A. If at any time during the Term of
this Agreement LICENSOR does not have the authority to license the LICENSOR’s
Technology as described herein, and LICENSEE is therefore unable to use any of
the LICENSOR’s Technology or Distribute any of the Licensed Products, then
LICENSOR will refund and repay to LICENSEE any and all sums LICENSEE paid as a
Contingent Licensing Fee within ten (10) days of written notice.

 

C. The Royalty owed LICENSOR shall be calculated on a quarterly calendar basis
(the “Royalty Period”) and shall be payable no later than ten (10) days after
the termination of the preceding full quarterly period, i.e., commencing on the
first (1st) day of January, April, July, and October, except that the first and
last calendar periods may be “short” depending on the effective date of this
Agreement.

 

D. For each Royalty Period, LICENSEE shall provide LICENSOR with a written
royalty statement in a form reasonably acceptable to LICENSOR. Such royalty
statement shall be certified as accurate by a duly authorized officer of
LICENSEE reciting at a minimum, gross invoice amount, amount billed customers
less discounts, allowances, returns and reportable Net Sales for each Licensed
Product. Such statements shall be furnished to LICENSOR regardless of whether
any Licensed Products were sold during the Royalty Period or whether any actual
Royalty was owed.

 

E. “Net Sales” shall mean LICENSEE’S gross revenue (the gross invoice amount
billed customers) received by LICENSEE from the Distribution of Licensed
Products; provided, however, Net Sales shall not include (i) any sales taxes or
other taxes collected from customers by LICENSEE for transmittal to the
appropriate taxing authority, (ii) returns, refunds, or charge backs that have
been made or allowed in good faith to customers, or (iii) revenue from the sale
of furniture, fixtures and equipment. No other costs incurred in the licensing,
selling, advertising, and Distribution of the Licensed Products shall be
deducted, nor shall any deduction be made for any discounts or allowances,
except with LICENSOR’s, which consent shall not be unreasonably withheld. In
addition, no deduction will be made for uncollectible accounts.

 

F. The obligation to pay a Royalty shall accrue upon the Distribution of the
Licensed Products regardless of the time of collection by LICENSEE. A Licensed
Product shall be considered Distributed when such Licensed Product is billed,
invoiced, shipped, or paid for, whichever occurs first.

 

G. The receipt or acceptance by LICENSOR of any royalty statement or payment
shall not prevent LICENSOR from subsequently challenging the validity or
accuracy of such statement or payment.

 

H. Upon expiration or termination of this Agreement, all Royalty obligations,
shall be accelerated and shall immediately become due and payable within ten
(10) days of expiration or termination.

 

I. LICENSEE’S obligations for the payment of Royalties shall survive expiration
or termination of this Agreement and will continue for so long as LICENSEE
continues to sell the Licensed Products.

 



 Page 3 of 13 

 

 

J. All payments due LICENSOR shall be made in United States currency by wire
transfer, ACH or check drawn on a United States bank, unless otherwise agreed to
in writing by LICENSOR. LICENSEE shall have the right to withhold amounts it
disputes in good faith as being owed to LICENSOR. Pending settlement or
resolution of the dispute, LICENSEE’s non-payment of such disputed items shall
not constitute default by LICENSEE, and shall not entitle LICENSOR to (a)
collect late charges, fees or interest or (b) suspend or delay its provision of
Services or other compliance with this Agreement.

 

K. Late payments shall incur interest at the rate of 1.5% a month, compounded
daily, paid monthly from the date such payments were originally due until the
entire payment has been paid to LICENSOR.

 

4. RECORD INSPECTION AND AUDIT

 

A. LICENSOR shall have the right, upon reasonable notice, to inspect LICENSEE’S
books and records and all other documents and material in LICENSEE’S possession
or control with respect to the subject matter of this Agreement within five (5)
business days after LICENSOR’S written request. LICENSOR shall have reasonable,
free (i.e., no cost except copying costs) and full access thereto for such
purposes and may make copies thereof.

 

B. In the event that such inspection reveals an underpayment by LICENSEE of the
actual Royalty owed LICENSOR, LICENSEE shall pay the difference, plus interest
calculated at the rate of 1.5% a month, compounded daily, paid monthly until
such time as LICENSOR has been paid in full. If such underpayment be in excess
of One Million UNITED STATES DOLLARS ($1,000,000)) for any Royalty Period,
LICENSEE shall also reimburse LICENSOR for the cost of such inspection, not to
exceed $20,000.

 

C. All books and records relative to LICENSEE’S obligations hereunder shall be
maintained and made accessible to LICENSOR for inspection at a location in the
United States for at least seven (7) years after termination of this Agreement.

 

5. LICENSOR’S OBLIGATIONS/CONFIDENTIALITY

 

A. Beginning upon the effective date of this Agreement as provided in SCHEDULE
A, LICENSOR shall meet with and provide LICENSEE with such LICENSOR’S Technology
relating to the installation and operation of hardware, software, machinery,
equipment, materials, code(s), specifications, designs, manufacturing and
processing procedures, methods, layout and the like which LICENSEE may require
in order to utilize the LICENSOR’S Technology in order to Distribute the
Licensed Products in the Territory. It is agreed by the PARTIES that LICENSEE
shall never have access to or view LICENSOR’S source code.

 

B. LICENSEE recognizes that LICENSOR’s Technology, and its rights with respect
to such Technology, are the proprietary and confidential property of LICENSOR.
Accordingly, LICENSEE shall not, without the prior written consent of LICENSOR,
during the term of this Agreement and for five (5) years thereafter, disclose or
reveal to any third party or utilize for its own benefit other than pursuant to
this Agreement, any LICENSOR Technology concerning Licensed Products as
described in this Agreement, provided that such information was not previously
known to LICENSEE or to the general public. LICENSEE further agrees to take all
reasonable precautions to preserve the confidentiality of LICENSOR’S Technology
and shall assume responsibility that its employees and/or assignees will
similarly be required to preserve this information against third parties. The
provisions of this clause shall survive termination of this Agreement.

 



 Page 4 of 13 

 

 

C. LICENSOR shall provide LICENSEE such technical and other qualified experts
for developing the Products and for assisting LICENSEE on any problems or
matters which require on-the-spot assistance, and for such periods and in such
number as identified in SCHEDULE A, annexed hereto. At the request of LICENSEE,
LICENSOR shall train at least five (5) employees of LICENSEE at LICENSOR’S
facility. Expenses and salaries of LICENSEE personnel sent to LICENSOR by
LICENSEE for training shall be borne by LICENSEE. The PARTIES will also be
executing a companion Software Maintenance and Technical Support Agreement
(which will incorporate this Agreement as an attachment incorporated by
reference therein) to more fully cover the maintenance and support duties
referred to in this paragraph 5C.

 

D. Technical Support. LICENSOR shall provide reasonable technical support with
respect to LICENSOR’s Technology, including: (i) promptly correct any failure of
the LICENSOR’s Technology to perform in accordance its applicable documentation
and specifications; (ii) provide reasonable telephone support to LICENSEE and
its users relating to use and Distribution of LICENSOR’s Technology; and (iii)
provide LICENSEE with all new versions, releases, updates, enhancements of the
LICENSOR’s Technology.

 

E. LICENSOR further represents and warrants that it has no actual knowledge that
the LICENSOR’S Technology infringes any valid rights of any third party. If (1)
any of LICENSOR’s representations and warranties or inaccurate or (2) LICENSOR
did not have authority to make such representations and warrants and LICENSEE is
unable to use any of the LICENSOR’s Technology or Distributed any of the
Licensed Products licensed herein, then LICENSOR shall refund and repay LICENSEE
the sums LICENSEE paid in accordance with item 3B of this Agreement.

 

6. IMPROVEMENTS

 

During the term of this Agreement, each party shall advise the other party of
any technical improvements and/or inventions relating to the LICENSOR’S
Technology and/or the Licensed Products. All such improvements and/or inventions
shall become the property of LICENSOR, and LICENSEE agrees to execute any and
all documents requested by LICENSOR in order to perfect LICENSOR’S right in
same. LICENSEE acknowledges that LICENSOR owns all right, title and interest in
and to any and all worldwide intellectual property and proprietary rights
embodied in the LICENSOR’S Technology and/or the Licensed Products, including,
but not limited to, all copyrights, patent rights and trade secret rights, and
trademarks. LICENSEE further acknowledges that it will have no rights with
respect to any of the foregoing other than the rights expressly set forth in
this Agreement. Any information, know-how, data, results, and inventions, and
any associated intellectual property, that is made, discovered, created,
invented or generated by or through LICENSEE or its affiliate in any activities
or work under this Agreement shall be owned by LICENSOR and LICENSEE will
promptly assign and transfer such entire interest exclusively to LICENSOR.

 



 Page 5 of 13 

 

 

7. WARRANTIES AND REPRESENTATIONS

 

A. LICENSOR represents and warrants that it has the right and power to enter
into the subject Agreement and that there are no other agreements with any other
party in conflict with such grant.

 

B. LICENSOR further represents and warrants that it has no actual knowledge that
the Licensed Products infringe any valid rights of any third party.

 

C. LICENSOR represents and warrants that it will use its best efforts to promote
the Licensed Products to assist LICENSEE in the distribution of the Licensed
Products in the Territory.

 

D. LICENSEE represents and warrants that it will use its best efforts to
promote, market, advertise, sell, license and distribute the Licensed Products
in the Territory. LICENSEE shall be responsible for the sale, licensing and
distribution of the Licensed Products and will bear all costs associated
therewith. LICENSOR, in its sole discretion, shall be entitled to assist
LICENSEE in these efforts to sell the Products

 

E. LICENSEE has established a domestic toll-free telephone number for answering
questions from customers and potential customers concerning the sale or use of
the Licensed Products.

 

8. TECHNICAL INFORMATION

 

LICENSOR represents that the technical information and assistance relating to
the LICENSOR’S Technology conveyed under this Agreement shall be provided with
reasonable care and will, where applicable, be of the same types as currently
practiced by LICENSOR. However as stated above in Section 5A, it is agreed by
the PARTIES that LICENSEE shall never have access to or view LICENSOR’S code.

 

9. LICENSEE’S OBLIGATIONS

 

A. LICENSEE agrees that it will, in good faith and with reasonable diligence,
conduct all operations including marketing, distribution and sale of Licensed
Products, in accordance with the highest standards of business customs of the
industry and that it will endeavor to sell or license Licensed Products
throughout the Territory, utilizing its skill and resources in such effort to
the extent that high standards of business practice and judgment dictate.

 

B. LICENSEE shall fully comply with the marking provisions of the intellectual
property laws of the applicable countries in the Licensed Territory.

 



 Page 6 of 13 

 

 

10. EXPORT CONTROL Anything contained in this Agreement to the contrary
notwithstanding, the obligations of the PARTIES hereto and of the subsidiaries
of the PARTIES shall be subject to all laws, present and future and including
export control laws and regulations, of any government having jurisdiction over
the PARTIES hereto or the subsidiaries of the PARTIES, and to orders,
regulations, directions or requests of any such government. Each party shall
undertake to comply with and be solely responsible for complying with such laws
applicable to such party.

 

11. TAXES AND GOVERNMENTAL APPROVALS

 

A. LICENSEE shall be solely responsible for the payment of any and all taxes,
fees, duties and other payments incurred in relation to the use and sale of the
systems and methods of the Technology or Licensed Products herein.

 

B. LICENSEE shall be solely responsible for applying for and obtaining any
approvals, authorizations, or validations necessary to effectuate the terms of
this Agreement under the laws of the appropriate national laws of each of the
countries in the Licensed Territory.

 

12. TERMINATION

 

The following termination rights are in addition to the termination rights which
may be provided elsewhere in the Agreement:

 

A. LICENSOR’S Right of Immediate Termination For Cause. Subject to all Cure
Period provisions (as defined below), LICENSOR shall have the right to
immediately terminate this Agreement by giving written notice to LICENSEE in the
event that LICENSEE does any of the following:

 

  (i) Files a petition in bankruptcy or is adjudicated a bankrupt or insolvent,
or makes an assignment for the benefit of creditors or an arrangement pursuant
to any bankruptcy law, or if the LICENSEE discontinues or dissolves its business
or if a receiver is appointed for LICENSEE or for LICENSEE’S business and such
receiver is not discharged within 120 days;         (ii) LICENSOR becomes aware
of any illegal or deceptive business practices or unethical conduct whatsoever
by LICENSEE and/or any sub-licensee, sub-distributor or sales representative
whether or not related to the Licensed Product(s).

 

B. Right to Terminate on Notice For Cause & Cure Period. In addition to the
foregoing right to immediately terminate, LICENSOR may terminate this Agreement
upon written notice to the LICENSEE in the event of a breach of any provision of
this Agreement by the LICENSEE, and failure of the LICENSEE to cure such breach
within 60 days of receipt of LICENSEE’s notice of breach from LICENSOR.

 



 Page 7 of 13 

 

 

C. LICENSEE Right to Terminate With Cause. LICENSEE shall also have the right to
terminate this Agreement upon 60 days written notice to LICENSOR in the event of
a breach of any materially substantial provision of this Agreement by the
LICENSOR, provided that, during that 60 day period, the LICENSOR fails to cure
such breach.

 

D. LICENSOR does not wish to negatively impact LICENSEE’S clients and customers.
In the event that this Agreement is terminated by LICENSOR for any reason, the
LICENSOR agrees to provide services to the clients and customers of LICENSEE who
have active agreements in good standing at the time of the termination and for
the duration of those agreements. If an agreement is open-ended or has no
defined termination date, LICENSOR will provide services for no less than twelve
(12) months (the “Coverage Period”) from the date the client or customer was
notified. Additionally, LICENSOR shall pay LICENSEE a reverse royalty of seven
(7%) of LICENSOR’S Net Sales (see item 3E of this Agreement for the definition
of Net Sales) of the Licensed Products realized by LICENSOR from said clients
and customers. LICENSOR may, on a case-by-case basis, in its sole discretion,
extend the Coverage Period.

 

13. POST TERMINATION RIGHTS

 

A. Upon the expiration or termination of this Agreement, all rights granted to
LICENSEE under this Agreement, (not including those granted in the Wind-Down
Period defined and authorized in Section 13B above), shall forthwith terminate
and immediately revert to LICENSOR. At that time, LICENSEE shall discontinue all
use of the Technology and the like.

 

B. Post-Termination Term. LICENSEE shall have a period of 3 months to wind-down
its use of the LICENSOR’S Technology and transition to alternative trademarks
(the “Wind-Down Period”), during which time LICENSEE shall have the right and
license to continue to use the LICENSOR’S Technology in accordance with the
terms and conditions of this Agreement. LICENSEE acknowledges that LICENSEE’s
failure to cease the use of the LICENSOR’S Technology upon termination of this
Agreement and after expiration of the Wind-Down Period shall result in immediate
and irreparable damage to LICENSOR and to the rights of any subsequent LICENSEE.
LICENSEE acknowledges and admits that there is no adequate remedy at law for
such failure, and agrees that in the event of such failure, LICENSOR shall be
entitled to equitable relief by way of temporary and permanent injunction and
such other and further relief as any court with jurisdiction may deem just and
proper.

 

C. Upon the expiration or termination of this Agreement, LICENSOR may require
that the LICENSEE transmit to LICENSOR, at no cost, all material relating to the
LICENSOR’s Technology, provided, however, that LICENSEE shall be permitted to
retain a full copy of all material subject to the confidentiality provisions of
this Agreement.

 

D.Upon the expiration or termination of this Agreement, LICENSEE shall deliver
to LICENSOR all information LICENSOR needs to comply with Section 12D of this
Agreement, including the customers list of all users, purchasers and clients,
within seven (7) days of notice of termination.

 



 Page 8 of 13 

 

 

14. INDEMNITY

 

A. LICENSEE agrees to defend, indemnify and hold LICENSOR, its officers,
directors, agents and employees, harmless against all costs, expenses and losses
(including reasonable attorneys’ fees and costs) incurred through claims of
third parties against LICENSOR based on LICENSEE’s breach of this Agreement or
applicable law.

 

B. LICENSOR agrees to defend, indemnify and hold LICENSEE, its officers,
directors, agents and employees, harmless against all costs, expenses and losses
(including reasonable attorneys’ fees and costs) incurred through claims of
third parties against LICENSEE based on a breach by LICENSOR of this Agreement
or applicable law.

 

C. The indemnified party shall give the indemnifying party prompt notice of any
indemnified claims, permit the indemnifying party to control the defense and
settlement of such claims, and reasonably cooperate with the indemnifying party
in connection with the defense and settlement of such claims.

 

15. NOTICE AND PAYMENT

 

A. Any notice required to be given under this Agreement shall be in writing and
delivered personally to the other designated party at the above stated address
or mailed by certified, registered or Express mail, return receipt requested or
by Federal Express or a similar service.

 

B. Either party may change the address to which notice or payment is to be sent
by written notice to the other under any provision of this paragraph.

 

In the case of LICENSEE

 

Webstar Technology Group, Inc

c/o Don D. Roberts, President and CEO

4231 Walnut Bend

Jacksonville, Florida 32257

 

In the case of LICENSOR:

 

Soft Tech Development Corporation of Florida

c/o James Owens, CEO

4231 Walnut Bend,

Jacksonville, FL 32257

 

16. JURISDICTION/DISPUTES

 

This Agreement shall be governed in accordance with the laws of the State of
Florida. All disputes under this Agreement shall be resolved by litigation in
the courts of the State of Florida including the state and federal courts
therein and the PARTIES all consent to the jurisdiction of such courts and
hereby waive any jurisdictional or venue defenses otherwise available to it.

 



 Page 9 of 13 

 

 

17. AGREEMENT BINDING ON SUCCESSORS

 

The provisions of the Agreement shall be binding upon and shall inure to the
benefit of the PARTIES hereto, their heirs, administrators, successors and (if
consented to by LICENSOR) assigns (the “Successors”). The Successors shall
expressly assume in writing the performance of all of the terms and conditions
of this Agreement to be performed by the Successor as if it were named herein in
place of LICENSOR or LICENSEE. Any attempted assignment or termination in
derogation of the foregoing shall be void.

 

18. ASSIGNABILITY

 

LICENSEE may not assign this Agreement or the rights and obligations thereunder
to any third party without the prior express written approval of the LICENSOR.
LICENSOR may assign its rights and/or obligations hereunder.

 

19. WAIVER

 

No waiver by either party of any default shall be deemed as a waiver of prior or
subsequent default of the same of other provisions of this Agreement.

 

20. SEVERABILITY

 

If any term, clause or provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause or provision and such invalid term,
clause or provision shall be deemed to be severed from the Agreement for that
jurisdiction, but to remain in effect where else it is not deemed invalid.

 

21. INFRINGEMENT AND INVALIDITY

 

a. LICENSEE shall inform LICENSOR promptly in writing of any alleged
infringement of the LICENSOR’S Technology by a third party and of any available
evidence thereof.

 

b. During the term of this Agreement, LICENSOR shall have the right, but shall
not be obligated, to prosecute at its own expense any such infringements of the
LICENSOR’S Technology. If LICENSOR prosecutes any such infringement, LICENSEE
agrees that LICENSOR may include LICENSEE as a co-plaintiff in any such suit,
without expense to LICENSEE.

 

c. If within six (6) months after having been notified of any alleged
infringement, LICENSOR shall have been unsuccessful in persuading the alleged
infringer to desist and shall not have brought and shall not be diligently
prosecuting an infringement action, or if LICENSOR shall notify LICENSEE at any
time prior thereto of its intention not to bring or continue suit against any
alleged infringer, then, and in those events only, LICENSEE shall have the
right, but shall not be obligated, to prosecute at its own expense any
infringement of the LICENSOR’S Technology, and LICENSEE may, for such purposes,
use the name of LICENSOR as party plaintiff. No settlement, consent judgment or
other voluntary final disposition of the suit may be entered into without the
consent of LICENSOR, which consent shall not be unreasonably withheld. LICENSEE
shall indemnify LICENSOR against any order for costs that may be made against
LICENSOR in such proceedings.

 



 Page 10 of 13 

 

 

d. In the event that LICENSEE shall undertake the enforcement by litigation
and/or defense of the LICENSOR’S Technology by litigation, any recovery of
damages by LICENSEE for any such suit shall be applied first in satisfaction of
any unreimbursed expenses and legal fees of LICENSEE relating to the suit, and
next toward reimbursement of LICENSOR for any legal fees, and unreimbursed
expenses. The balance remaining from any such recovery shall be divided equally
between LICENSEE and LICENSOR.

 

e. In any infringement suit that either party may institute to enforce the
LICENSOR’S Technology pursuant to this Agreement, the other party hereto shall,
at the request and expense of the party initiating such suit, cooperate in all
respects and, to the extent possible, have its employees testify when requested
and make available relevant records, papers, information, samples, specimens,
and the like.

 

f. In the event a declaratory judgment action alleging invalidity or
non-infringement of any of the LICENSOR’S Technology shall be brought against
LICENSEE, LICENSOR, at its option, shall have the right, within thirty (30) days
after commencement of such action, to intervene and take over the sole defense
of the action at its own expense.

 

g. In the event LICENSEE contests the validity of any LICENSOR’S Technology,
LICENSEE shall continue to pay royalties and make other payments pursuant to
this Agreement with respect to that patent as if such contest were not underway
until the patent is adjudicated invalid or unenforceable by a court of last
resort.

 

22. INTEGRATION

 

This Agreement constitutes the entire understanding of the PARTIES, and revokes
and supersedes all prior agreements between the PARTIES and is intended as a
final expression of their Agreement. It shall not be modified or amended except
in writing signed by the PARTIES hereto and specifically referring to this
Agreement. This Agreement shall take precedence over any other documents which
may conflict with this Agreement.

 

 Page 11 of 13 

 

 

IN WITNESS WHEREOF, the PARTIES hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its or his/her hand and seal the day
indicated.

 

Soft Tech Development Corp   Webstar Technology Group, Inc. of Florida          
      By: /s/ James Owens   By: /s/ Don D. Roberts   James Owens     Don D.
Roberts           Title: President and CEO   Title: President and CEO          
Date: April 21, 2020   Date: April 21, 2020

 

 Page 12 of 13 

 

 

SCHEDULE A TO

EXCLUSIVE TECHNOLOGY MARKETING AND LICENSE AGREEMENT

BETWEEN SOFT TECH DEVELOPMENT CORP.

AND

WEBSTAR TECHNOLOGY GROUP, INC

 

1. DEFINITION: Technology

 

The LICENSOR’S Technology is defined as follows:

 

The patents and related proprietary technology and other intellectual property
developed by LICENSOR, or licensed by LICENSOR from a third party, and
comprising, incorporating, including or utilized in creating the Licensed
Products, including the Gigabyte Slayer™ Software” (Patent #62/145,607.5), and
the “WARP-G™ Software” (Patent #62/149,557.5) behind Gigabyte Slayer Software,
Warp G Software and any and all new technology products the LESSOR owns,
acquires, designs, develops, manufactures or produces now or in the future
(during the Term of this Agreement), including LICENSOR’s license, contractual
and other rights in such intellectual property. With respect to patents included
within LICENSOR’s Technology, the term LICENSOR’s Technology shall include all
United States and foreign patents issued from such patents or related
applications, and from divisionals and continuations of these applications, to
the extent the claims are directed to subject matter specifically described
therein and are dominated by the claims of the existing patent rights, patents
issuing thereon or reissues thereof, and any and all foreign patents and patent
applications corresponding thereto.

 

2. DEFINITION: Licensed Products

 

The Licensed Products are defined as follows:

 

Any and all software and other technology products utilizing, comprising or
incorporating the LICENSOR’S Technology, including Gigabyte Slayer™ Software”
(Patent #62/145,607.5), and the “WARP-G™ Software” (Patent #62/149,557.5).

 

3. Licensed Territory

 

The following countries shall constitute the Licensed Territory: The world

 

4. The Term

 

Five (5) years from the Effective Date thereof, and thereafter, shall be
automatically renewable for successive one (1) year periods, unless one hundred
and twenty (120) days prior to the expiration or termination any party hereto
gives written notice to the other party of its election not to renew this
Agreement, in which event this Agreement shall terminate at the end of the
period in which such notice was given.

 

5. Royalty Rate

 

The Royalty Rate is as follows: SEVEN PERCENT (7%).

 

6. Contingent Licensing Fee

 

LICENSEE shall pay LICENSOR a contingent licensing fee (the “Contingent
Licensing Fee”) of Six Hundred Fifty Thousand ($650,000) US Dollars for each
Licensed product (for a total of One Million Three Hundred Thousand Dollars
($1,300,000) upon the earlier of: (1) closing of an aggregate of $20 million in
net capital offering of LICENSEE’S stock or (2) LICENSEE’S aggregate Net Sales
from Licensed Products total $20 million.

 

 Page 13 of 13 

 